                  Case 17-12937-CSS             Doc 257    Filed 11/08/19     Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

  In re:                                                  Chapter 7

  Xceligent, Inc.                                         Case No. 17-12937 (CSS)

                     Debtor.
  In re:                                                  Chapter 7

  ePropertyData.com, LLC                                  Case No. 17-12938 (CSS)

                      Debtor.
  In re:                                                  Chapter 7

  Karnes Research Company, LLC                            Case No. 17-12939 (CSS)

                     Debtor.

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON NOVEMBER 13, 2019 AT 10:45 A.M.

 UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION:


 1.     Trustee’s Motion for Approval of Global Settlement Agreement with CoStar Entities and
        Certain Insurers Filed by Alfred T. Giuliano, Trustee
        [Filed 10/22/2019; Docket Nos. 250, 175, 177]

        Related Documents:              (a)   Certification of No Objection
                                              [Filed 11/7/2019; Docket Nos. 255, 177, 179]

                                        (b)   Proposed Order

        Objection Deadline:                   November 6, 2019 at 4:00 p.m.

        Responses Received:                   None

        Status:                               Certification of No Objection has been filed. Trustee
                                              requests entry of the Proposed Order.




LEGAL\43653668\1 00600.9698.000/420979.000
                  Case 17-12937-CSS             Doc 257    Filed 11/08/19     Page 2 of 2




 2.     Motion of Chapter 7 Trustee for Approval of Settlement Agreement with Certain Insurers
        Regarding Xceligent Estate’s Claim for Reimbursement of Pre-Petition Litigation
        Defense Costs
        [Filed 10/22/2019; Doc. No. 251]

        Related Documents:              (a)   Certification of No Objection
                                              [Filed 11/7/2019; Docket No. 256]

                                        (b)   Proposed Order

        Objection Deadline:                   November 6, 2019 at 4:00 p.m.

        Responses Received:                   None

        Status:                               Certification of No Objection has been filed. Trustee
                                              requests entry of the Proposed Order.


Dated: November 8, 2019                                     COZEN O’CONNOR

                                                            /s/ John T. Carroll, III
                                                     By:
                                                            John T. Carroll, III (DE No. 4060)
                                                            1201 North Market Street
                                                            Suite 1001
                                                            Wilmington, DE 19801
                                                            Telephone: (302) 295-2000
                                                            Facsimile: (302) 295-2013
                                                            jcarroll@cozen.com

                                                            Counsel to Alfred T. Giuliano,
                                                            Chapter 7 Trustee




                                                       2
LEGAL\43653668\1 00600.9698.000/420979.000
